Case 17-25784   Doc 32   Filed 02/24/19 Entered 02/24/19 23:20:35   Desc Imaged
                         Certificate of Notice Page 1 of 6
Case 17-25784   Doc 32   Filed 02/24/19 Entered 02/24/19 23:20:35   Desc Imaged
                         Certificate of Notice Page 2 of 6
Case 17-25784   Doc 32   Filed 02/24/19 Entered 02/24/19 23:20:35   Desc Imaged
                         Certificate of Notice Page 3 of 6
Case 17-25784   Doc 32   Filed 02/24/19 Entered 02/24/19 23:20:35   Desc Imaged
                         Certificate of Notice Page 4 of 6
Case 17-25784   Doc 32   Filed 02/24/19 Entered 02/24/19 23:20:35   Desc Imaged
                         Certificate of Notice Page 5 of 6
          Case 17-25784            Doc 32       Filed 02/24/19 Entered 02/24/19 23:20:35                         Desc Imaged
                                                Certificate of Notice Page 6 of 6
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-25784-TAB
Brian James Carmody                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dwilliams                    Page 1 of 1                          Date Rcvd: Feb 22, 2019
                                      Form ID: pdf006                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 24, 2019.
db              Brian James Carmody,   PO Box 324,   Palos Park, IL 60464-0324
26277565       +Marquette Bank,   15959 S. 108th Ave.,   Orland Park, IL 60467-5301

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26323429        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 23 2019 01:26:55
                 Capital One Bank (USA), N.A.,   PO Box 71083,   Charlotte, NC 28272-1083
26484656       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Feb 23 2019 01:27:49     Directv, LLC,
                 by American InfoSource LP as agent,   4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 21, 2019 at the address(es) listed below:
              Ira Bodenstein     on behalf of Trustee Ira Bodenstein iratrustee@foxrothschild.com,
               IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
              Ira Bodenstein     iratrustee@foxrothschild.com,
               IL29@ecfcbis.com;plove@foxrothschild.com;chdocket@foxrothschild.com
              Karen Walin     on behalf of Debtor 1 Brian James Carmody kwalin@chicagolegalllc.com,
               clifford7285@att.net;sskupien@chicagolegalllc.com;G7531@notify.cincompass.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
